SECOND AMENDMENT TO
15% NON-CONVERTIBLE SENIOR SECURED PROMISSORY NOTE DUE 2020

THIS SECOND AMENDMENT TO 15% NON-CONVERTIBLE SENIOR SECURED PROMISSORY NOTE DUE
2020 (this “Amendment”) is dated as of April 1, 2016, and is executed by and
among HARVEST NATURAL RESOURCES, INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company (the “Subsidiary Guarantors”), and CT ENERGY
HOLDING SRL, a Barbados society (“Holder”).

R E C I T A L S:

WHEREAS, the Company executed that certain 15% Non-Convertible Senior Secured
Promissory Note due 2020, dated June 19, 2015, in favor of Holder, in the
original principal amount of $25,225,000, a copy of which is attached hereto as
Exhibit A (the “Note”).

WHEREAS, the Company and Holder amended the Note pursuant to that certain First
Amendment to 15% Non-Convertible Senior Secured Promissory Note due 2020,
effective as of December 31, 2015 (the “First Amendment,” and together with this
Amendment, the “Amendments”), which increased the principal amount of the Note
to $26,083,341, and a copy of such Note is attached hereto as Exhibit B (the
Note as so amended, the “Original Note”).

WHEREAS, the Company and Holder desire to amend the Original Note as set forth
herein, so as to eliminate the requirement to make the $975,445.49 interest
payment that would have been due and payable by the Company to Holder on
April 1, 2016, by adding to the principal amount of the Original Note the amount
of such forgone interest payment, less withholding tax due, such that the new
principal amount shall be $26,961,241, and the Subsidiary Guarantors consent to
such amendment.

NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Original Note as amended
hereby.

SECTION 2. AMENDMENTS TO THE ORIGINAL NOTE

Section 2.1 Amendments to Principal Amount. The Original Note is hereby amended,
effective as of the date hereof, as follows: (i) wherever “US$26,083,341”
appears in the Original Note, hereafter such amount shall instead be replaced by
“US $26,961,241”; (ii) wherever “$26,083,341.00” appears in the Original Note,
hereafter such amount shall instead be replaced by “$26,961,241.00”; and
(iii) wherever “TWENTY-SIX MILLION EIGHTY-THREE THOUSAND THREE HUNDRED AND
FORTY-ONE AND 00/100 DOLLARS” appears in the Original Note, hereafter such
amount shall instead be replaced by “TWENTY-SIX MILLION NINE HUNDRED SIXTY-ONE
THOUSAND TWO HUNDRED AND FORTY-ONE DOLLARS”.

Section 2.2 Amendments to Interest Payments. Section 3 of the Original Note is
hereby amended and restated in its entirety, effective as of the date hereof, as
follows:

3. Payments. All outstanding principal and accrued but unpaid interest on this
Non-Convertible Note shall be due and payable on the Maturity Date. Holder must
surrender this Non-Convertible Note to the Company to collect principal
payments. Accrued unpaid interest on the outstanding principal balance hereof
shall be due and payable by the Company to Holder on the first Business Day of
each January, April, July and October, commencing October 1, 2015 (each required
payment date, an “Interest Payment Date”); provided, however, that no accrued
unpaid interest on the outstanding principal balance hereof shall be payable by
the Company to Holder on April 1, 2016, and instead such accrued unpaid interest
shall be added to the principal balance hereof, less any withholding tax due,
and the principal balance as of such date shall be US$26,961,241, thereby
reflecting such addition. The unpaid principal balance of this Non-Convertible
Note shall bear interest (computed on the basis of a year of 365 or 366 days, as
applicable, and the actual number of days elapsed), from the date hereof until
such principal is paid, compounded quarterly at the rate of 15.00% per annum,
or, if the Claim Date occurs at such a time as the Stock Appreciation Date has
not occurred, 8.00% per annum from and after the Claim Date. All such interest
shall be due and payable upon maturity, howsoever such maturity may occur
(whether by acceleration nor otherwise), or upon the repayment of this
Non-Convertible Note as provided herein. During the continuance of an Event of
Default, the outstanding principal amount of this Non-Convertible Note shall
bear interest at a rate that is 2.00% per annum higher than the rate of interest
otherwise applicable hereto. All payments on this Non-Convertible Note shall be
made in lawful money of the United States of America by wire transfer to an
account or accounts as directed by Holder, or as otherwise agreed by Holder and
the Company.

SECTION 3. REAFFIRMATION OF SUBSIDIARY GUARANTIES

Section 3.1 Reaffirmation of Subsidiary Guaranties. Each Subsidiary Guarantor
hereby (a) consents to and ratifies each of the Amendments and the transactions
contemplated thereby, (b) acknowledges that notwithstanding the delivery of each
of the Amendments, the obligations of such Subsidiary Guarantor are not and have
not been impaired or affected and all Guaranties (as defined in the SPA) given
to any Guaranteed Parties (as defined in the Guaranty Agreement) continue in
full force and effect, and (c) confirms and ratifies its obligations under that
certain Guaranty Agreement, dated as of June 19, 2015 (the “Guaranty
Agreement”), by and among the Company and the Subsidiary Guarantors, in favor of
Holder and the other Guaranteed Parties.

SECTION 4. CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent (except and to
the extent that any such condition precedent shall have been waived by the
Company and Holder in writing):

(a) Holder shall have received this Amendment as executed by each of the parties
hereto.

      SECTION 5. MISCELLANEOUS

Section 5.1
  Representations and Warranties.
 
   

(a) The Company and the Subsidiary Guarantors hereby represent and warrant to
Holder that (a)  no Event of Default has occurred and is continuing (after
giving effect to this Amendment), (b) the Company and each Subsidiary Guarantor
has all requisite corporate power and authority to execute and deliver this
Amendment, and (c) the execution and delivery of this Amendment by the Company
and each Subsidiary Guarantor has been duly authorized by all necessary
corporate action, and does not and will not violate or result in any breach or
contravention by the Company or its Subsidiaries (including the Subsidiary
Guarantors) of the Purchase Agreement or any Applicable Law.

(b) Holder hereby represents and warrants to the Company and each Subsidiary
Guarantor that (a)  Holder has all requisite corporate power and authority to
execute and deliver this Amendment, and (b) the execution and delivery of this
Amendment by Holder has been duly authorized by all necessary corporate action,
and does not and will not violate or result in any breach or contravention by
Holder of the Purchase Agreement or any Applicable Law.

Section 5.2 Ratifications. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Original Note, the Security
Agreement, the Guaranty Agreement, the Purchase Agreement and other documents
and agreements executed in connection therewith are ratified and confirmed and
shall continue in full force and effect. The parties hereto agree that the
Original Note as amended hereby, the Purchase Agreement, the Security Agreement,
the Guaranty Agreement, and other documents and agreements executed in
connection therewith shall continue to be legal, valid, binding and enforceable
in accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency, moratorium and similar laws, and general
principles of equity (whether enforcement is sought by proceedings in equity or
at law).

Section 5.3 Reference to the Original Note. Each of the Purchase Agreement, the
Security Agreement and any and all other agreements, documents or instruments
now or hereafter executed and/or delivered pursuant to the terms hereof or
pursuant to the terms of the Purchase Agreement or the Security Agreement as
amended hereby, is hereby amended so that any reference in any of the foregoing
to the Original Note shall hereafter mean a reference to the Original Note as
amended hereby.

Section 5.4 Effect of Amendment. The Company and each Subsidiary Guarantor
hereby (a) agrees that this Amendment shall not limit or diminish the
obligations of the Company or any other obligor under or with respect to the
Purchase Agreement, the Security Agreement, the Guaranty Agreement, or the
Original Note as amended hereby, and (b) reaffirms all of its obligations under
the Purchase Agreement, the Security Agreement, the Guaranty Agreement, and each
of the other documents executed in connection with the foregoing, in each case
as and to the extent amended hereby.

Section 5.5 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which is as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 5.6 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANOTHER
LAW.

Section 5.7 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Company and Holder and their respective successors
and permitted assigns.

Section 5.8 Counterparts; Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Executed counterparts of a signature page to
this Amendment may be delivered by facsimile or electronic messaging system, and
if so delivered shall have the same force and effect as manually signed
originals for all purposes.

Section 5.9 Headings. The headings, subheadings and captions used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment. IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed as of the date first above written.

COMPANY:

HARVEST NATURAL RESOURCES, INC.

By: /s/ Keith L. Head
Print Name: Keith L. Head
Print Title: Vice President & General Counsel


1

SUBSIDIARY GUARANTORS:

HARVEST (US) HOLDINGS, INC.

By: /s/ Keith L. Head
Print Name: Keith L. Head
Print Title: Vice President



HARVEST NATURAL RESOURCES, INC. (UK)

By: /s/ Keith L. Head
Print Name: Keith L. Head
Print Title: Vice President


HARVEST OFFSHORE CHINA COMPANY

By: /s/ Keith L. Head
Print Name: Keith L. Head
Print Title: Vice President












HOLDER:

CT ENERGY HOLDING SRL

By: /s/ Raul Herrera
Print Name: Raul Herrera
Print Title: Attorney in Fact


2